[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is an appeal from an order of the probate court in Milford terminating the parental rights of the plaintiff Karen Johansen LaRosa in her son Justin LaRosa.
The court finds that the probate court's order and/or decision was invalid because it was based on false affidavits filed by both parties. Consequently, it is hereby vacated and the plaintiff's rights are restored.
The plaintiff also moved for visitation with her son and that motion is granted as follows. Attorney Elizabeth Sharpe, counsel for the child, shall make the arrangements with the help of Dr. Bedini, the former therapist for the parties.
The defendant shall cooperate with whatever arrangements Attorney Sharpe makes and shall have the obligation of seeing to it that Justin, the child, appears and follows through with whatever the arrangements are.
This matter is continued for a period of thirty days and the court will expect a report from Attorney Sharpe as to the progress in effecting visitation.
It is so ordered.
MARGARET C. DRISCOLL STATE TRIAL REFEREE CT Page 1331-EEEEE